Labatjve, J.
The plaintiff demands of the defendant $520, as damages for the violation of a contract of lease, to commence on the 15th of December, 1859, at the rate of $20 per month; one-half of the first month, to wit: $10, was paid in advance.
The answer is a general denial.
The Court below, after hearing the evidence, gave judgment for plaintiff for $85 50 and costs.
The defendant appealed.
The contract of lease was entered into on the 9th of December, 1859; the plaintiff was represented by an agent, who made the defendant aware that plaintiff’s family was'not in town, but was expected to arrive here shortly, perhaps, in one, two, three or four weeks, but deeming that that made no difference, as the rent was secure, and when Grace’s family arrived, they would at once go into the house. The defendant rented the house on the 4th of January, 1860, and on the same day plaintiff arrived with his family and furniture, and found the house rented, and in the possession of another lessee.
We are satisfied that the evidence and circumstances of the case, fully authorized the judgment appealed from.
For the reasons assigned' by our learned brother below, his judgment is affirmed, with costs.
HowEim, J., recused.